Citation Nr: 1730010	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating in excess of 20 percent for hypertension, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision, in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 20 percent for hypertension.  In August 2009, the Veteran filled a notice of disagreement (NOD) with this denial.  In a June 2010 rating decision, the RO, inter alia, proposed to reduce the rating for hypertension from 20 percent to 10 percent.  In an October 2010 rating decision, the RO effectuated the proposed reduction for hypertension, effective January 1, 2011.  In November 2010, the Veteran filed a NOD with this reduction.  The RO issued a statement of the case (SOC) in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In September 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  During the Board hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial agency of original (AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304 (2016).  Transcripts of both the DRO hearing and the Board hearing have been associated with the claims file.

In a March 2015 decision, the Board took jurisdiction over the claim for entitlement to restoration of a 20 percent rating for hypertension, from January 1, 2011-as the rating reduction arose from the Veteran's claim for an increased rating for hypertension-and then granted that claim.  In that decision, the Board also expanded the increased rating claim for hypertension to include extra-schedular consideration-as consistent with the Veteran's assertions-and then remanded the expanded claim to the AOJ for further action, to include additional development of the evidence.

In a July 2015 rating decision, the AOJ implemented the Board's March 2015 decision concerning restoration of a 20 percent rating for hypertension, from January 1, 2011.  Also in July 2015, after accomplishing further action, the AOJ continued to deny the Veteran's increased rating claim for hypertension (as reflected in a July 2015 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

Following the issuance of the July 2015 SSOC, additional relevant evidence was added to the record-a December 2016 VA hypertension examination and VA treatment records dated from July 2015 to February 2017.  This evidence had not been considered by the AOJ in conjunction with the increased rating claim on appeal.  However, in June 2017, the Veteran's representative waived AOJ review of this evidence.  See 38 C.F.R. § 20.1304.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Pertinent to the March 2009 claim for increase for hypertension, the Veteran has required continuous medication for control of his hypertension; however, his systolic blood pressure has been predominantly less than 120.

3.  The Veteran's hypertension has not been shown to be so exceptional or unusual as to render the schedular criteria for rating the disability inadequate, and to warrant assignment of a higher, extra-schedular rating; nor has a claim of unemployability due to hypertension been raised.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

It is noted that after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, a March 2009 letter provided such notice with regard to the Veteran's current claim for an increased rating.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claim for an increased rating after the issuance of the March 2009 letter.  Although only a post-rating communication, specifically the May 2012 SOC, set forth the specific criteria for higher ratings for hypertension, any timing error with respect to the provision of these criteria was cured by readjudication of the claim in the July 2015 SSOC.  Moreover, under the circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such communication.  Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  Hence, the Board has met the content and timing of notice requirements outlined above.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the claim are the written statements provided by the Veteran and his representative.  The Board finds that no further action to develop the increased rating claim herein decided, prior to appellate consideration, is required.

The Board points out that the Veteran was provided the opportunity to orally set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that, consistent with Bryant, the undersigned VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2013 hearing, the undersigned enumerated the issue on appeal at that time, the matter of an increased rating for hypertension.  Also, testimony was elicited from the Veteran regarding the nature and severity of his hypertension symptoms and medical treatment.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the March 2015 remand, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and provide the Veteran with a VA hypertension examination.  In response, updated VA treatment records were obtained in June 2015.  Also, the AOJ sent a letter to the Veteran in June 2015 requesting information concerning outstanding private (non-VA) records-to which the Veteran did not respond.  Moreover, the Veteran was afforded VA examinations in July 2015 and December 2016.  Accordingly, the Board finds that the AOJ has substantially complied with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran generally contends that an increased rating is warranted for his hypertension.  His hypertension is currently assigned a 20 percent rating under 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Turning to the relevant evidence of record, private treatment records from Kaiser Permanente in August and September 2008 show that the Veteran had blood pressure readings of 118/76 and 133/81, respectively.  During an October 2008 VA genitourinary examination, he had a blood pressure reading of 141/93.  A December 2008 VA treatment record shows that he had the following blood pressure readings: 145/87, 140/94, and 134/86.  

In April 2009, in connection with the current claim for increase, the Veteran underwent a VA hypertension examination.  The VA examiner noted that the Veteran's current medications for control of his hypertension consisted of Doxazosin, Hydrochlorothiazide (HCTZ), Norvasc, and Lisinopril.  Blood pressure readings were as follows: 142/95, 135/93, and 161/115.  The Veteran reported that he had been working as a condominium resident manager for the past 12 years.  In addition, during an April 2009 VA optometry examination, he had a blood pressure reading of 154/102.

In August 2009, during a stay at the Tripler Army Medical Center (TAMC) for chest pain, the Veteran had the following blood pressure readings: 162/113, 174/89, 161/109, 134/84, 133/86, 133/91, 137/86, 155/104, 116/88, 158/106, 169/96, and 147/98.  An August 2009 TAMC radiologic examination report also shows he had blood pressure readings of 154/107 and 149/94.  A September 2009 VA treatment record shows that he had a blood pressure reading of 106/68.  In January 2010, during a visit to the TAMC for abdominal pain, he had blood pressure readings of 143/88 and 134/83.  In April 2010, during a VA primary care visit, he had the following blood pressure readings: 186/134, 202/129, and 164/114.  At that visit, he reported that he had not taken any of his blood pressure medications that day.  He also reported that his blood pressure readings taken at home were usually in the 130/80 range. 

In May 2010, the Veteran underwent another VA hypertension examination.  He reported that he was currently on the following medications to control his hypertension: Amlodipine, Doxazosin, HCTZ, and Lisinopril.  Blood pressure readings were as follows: 144/94, 137/88, and 125/84.  The VA examiner concluded that the Veteran's hypertension had no effect on daily activities.  The Veteran reported that he last worked in March 2009 as a resident manager, and that he left that job due to a hostile work environment.  Also in May 2010, the Veteran underwent a VA heart examination, in which the VA examiner opined that the Veteran's chest pain was not caused by or a result of hypertension.  

In January 2011, during a VA primary care visit, the Veteran had a blood pressure reading of 128/88.  A March 2011 VA treatment record shows that he had the following blood pressure readings: 143/90, 138/88, 134/90, and 138/88.  A June 2011 VA treatment record shows that he had a blood pressure reading of 109/67.  In December 2011, during a VA primary care visit, he had blood pressure readings of 150/111 and 144/107.  At that visit, he reported that he still forgets to take his blood pressure medication regularly.  

During a May 2012 VA primary care telephone encounter, the Veteran reported that he did a lot of bending and standing at work and had been experiencing dizziness when he bent at the waist and stood straight, and that he had noticed it since he had been taking his blood pressure medications.  He reported that he was currently taking Amlodipine, Doxazosin, HCTZ, and Lisinopril.  He also indicated that his blood pressure was under control with the current medications, and that his home blood pressure readings ran no higher than 120's/70's.  In August, September and November 2012 VA treatment records, he had the following blood pressure readings, respectively: 126/85, 132/85, and 122/72.  In December 2012, during a VA primary care visit, he had a blood pressure reading of 124/76.  At that visit, he reported that he was taking his blood pressure medications regularly now.  In March 2013 and December 2014 VA treatment records, he had blood pressure readings of 109/70 and 126/82, respectively.

In July 2015, the Veteran underwent another VA hypertension examination.  The VA examiner noted that the Veteran was currently taking the following medications to control his hypertension: Amlodipine, Doxazosin, HCTZ, and Lisinopril.  He also noted that the Veteran's only side effect from his medications was dizziness on rising rapidly.  He also noted that the Veteran's treatment plan for hypertension included taking continuous medication.  Blood pressure readings were as follows: 126/83, 129/84, and 123/79.  The VA examiner concluded that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  The VA examiner also concluded that the Veteran's hypertension did not impact his ability to work, noting that he worked for a correction facility. 

In September 2016, during a VA primary care visit, the Veteran had a blood pressure reading of 135/97.  At that visit, he reported that blood pressure readings taken at home ran in the 130/80 range.

In December 2016, the Veteran underwent another VA hypertension examination.  The VA examiner noted that the Veteran's treatment plan for hypertension consisted of taking continuous medication, which included Norvasc, Lisinopril, HCTZ, and Doxazosin.  Blood pressure readings were as follows: 140/86, 129/86, and 129/83.  The VA examiner concluded that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  The VA examiner also concluded that the Veteran's hypertension did not impact his ability to work.  A February 2017 VA treatment record shows that the Veteran had a blood pressure reading of 129/79.

Based on the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's hypertension is not warranted.  The above evidence reflects that the Veteran's blood pressure readings have never "predominantly" shown diastolic pressures at 120 or more.  Although the Veteran's diastolic pressure was measured at 134 and 129 during an April 2010 VA primary care visit, this was an isolated occurrence, and measurements taken prior to and after that time show diastolic pressure to be below 120.  In fact, of the 53 blood pressure readings mentioned above, 51 of those readings had diastolic pressures below 120.  Notably, 47 of those readings even had diastolic pressures below 110; and 42 of those readings even had diastolic pressures below 100.  Outside of the above mentioned isolated occurrence, the Veteran's diastolic pressures have ranged from 67 to 115.  Even by the Veteran's own report of blood pressure readings taken at home, his diastolic pressures were well below 120.  In this regard, the Veteran reported that his home blood pressure readings were usually in the 80 range in April 2010 and in September 2016, and in the 70 range in May 2012.  Moreover, the July 2015 and December 2016 VA examiners concluded that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.

Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension has not met or more nearly approximated diastolic pressure predominately 120 or more, as is required for the next higher, 40 percent rating.  The Board notes that the Veteran's representative indicated in a March 2017 appellant's brief that the Veteran had days of elevated blood pressure readings, but that it was not practical to run to the hospital every time it was elevated to simply get such readings on the record.  However, as shown by the Veteran's own statements above, he was measuring his blood pressure at home, and those readings demonstrated that diastolic pressures were well below 100, let alone 120.  Additionally, to the extent that the Veteran has contended that his blood pressure readings would be higher but for his medication, such as during the September 2011 DRO hearing, the Board acknowledges that in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria").  However, the rating criteria here specifically contemplate the effects of medication, as the use of continuous medication for control is considered therein.  Moreover, the Court in McCarroll v. McDonald, 28 Vet. App. 267, 273 (2016) held that "DC 7101 contemplates the effects of medication and, thus, that Jones is not applicable."  Accordingly, it is appropriate to take the effects of the Veteran's blood pressure medications into account.  Furthermore and nonetheless, the Board notes that despite the Veteran indicating that he did not take his blood medications regularly in December 2011 and prior to December 2012, his diastolic blood pressure readings were still below 120.

In assessing the severity of the Veteran's hypertension, the Board has considered the medical evidence as well as the Veteran's assertions discussed above.  To the extent that the Veteran has asserted that his diastolic blood pressures have been predominantly 120 or more, the Board finds that such lay assertions are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hypertension.  See 38 C.F.R. § 3.159 (a)(1).  See, e.g. Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As discussed above, the persuasive, objective evidence do not support assignment of a higher rating for the Veteran's hypertension at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's hypertension at all points pertinent to this appeal.  The symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  In this regard, the rating criteria contemplate elevated blood pressure readings and the necessity for continuous medication.  There are no findings or reports of additional symptoms specifically noted by medical professionals as attributable manifested as a result of the Veteran's hypertension.  Therefore, as the Veteran's hypertension is not medically shown to result in symptoms other than the elevated blood pressure readings and the necessity for continuous medication, it would that the schedular criteria contemplate his symptomatology.

The Board acknowledges,  however, that the Veteran has reported experiencing dizziness associated with his blood pressure medications.  To the extent that the Veteran contends that he experiences dizziness due to his hypertension, the Board acknowledges that such symptom is not specifically contemplated by the applicable diagnostic criteria, and thus a question is raised as to whether the available schedular evaluation for service-connected hypertension is adequate.  However, the evidence does not show marked interference with employment, frequent periods of hospitalization, or that the regular schedular standards have otherwise been rendered impractical.  Here, the Veteran has not asserted that his hypertension has caused him significant issues at his work, and the other evidence of record indicated no occupational impairment or any frequent hospitalizations due to the Veteran's hypertension.  Accordingly, the Board finds that the criteria for referral for extra-schedular consideration have not been met.  See Thun, supra.  See also 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hypertension is appropriately rated as a single disability, and he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  

Here, however, although the Veteran has  indicated that he would be unable to perform certain jobs that would require lifting, bending over, or picking items-up, on account of the dizziness he experienced from his blood pressure medications (see July 2012 VA Form 9), there is no evidence or allegation of actual or effective unemployability due to the Veteran's hypertension.   Although the Veteran indicated he was unemployed during the May 2010 VA hypertension examination, he reported that he had left his last job as a resident manager due to a hostile work environment, and not because of his hypertension.  Also, although the Veteran indicated that he was unemployed in December 2012, he indicated that he was fired from his last job as a counselor because he filed a discrimination case against his employer, and not because of his hypertension.  During the July 2015 VA hypertension examination, the Veteran indicated that he was currently employed at a correction facility, and other evidence discloses that he is a maintenance supervisor at that correction facility.  See e.g., January 2017 VA PTSD examination report, February 2016 VA Primary Care Note, and December 2014 VA Primary Care Note.  Prior to his current job, the evidence of record reveals that he had worked in sales for a fitness club, as a counselor at a mental health facility, and as a condominium resident manager.  See e.g., January 2017 VA PTSD examination report and December 2012 VA Mental Health Note.  Moreover, July 2015 and December 2016 VA examiners concluded that the Veteran's hypertension did not impact his ability to work.  In light of the above, the Board concludes that a claim for a TDIU due to hypertension has not been raised in conjunction with the instant claim for an increased rating and need not be addressed herein.

For the foregoing reasons, the claim for a rating in excess of 20 percent for hypertension must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the assignment of a higher rating at any pertinent point, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


